DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims and Previous Objections/Rejections Status
	Claims 1-12 and 14-18 are pending in the application. Claim 13 was cancelled and claims 14-18 newly added in the amendment filed 7/19/21.
	The rejection of claims 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor is withdrawn.
The rejection of claims 1,2,4 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Heukers et al. (Nanomed: Nanotechol, Biol and Med 2014, 10, 1441-1451) is withdrawn.
The rejection of claims 1-4 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Peng et al. (Analyt. Biochem. 2009, 388, 220-228) is withdrawn.
The rejection of claims 1-6 and 10-12 under 35 U.S.C. 103 as being unpatentable over Heukers et al. (Nanomed: Nanotechol, Biol and Med 2014, 10, 1441-1451) in view of Kovar et al. (Analyt. Biochem. 2007, 367, 1-12), as evidenced by Houston et al. (J. Biomed. Optics 2005, 10, 054010-1 to 054010-11) and in further view of Lee et al. (Chem. Rev. 2010, 110, 3087-3111) is maintained but modified due to the amendment to include the newly added claims and the references of Mitsuanga et el. (Bioconj. Chem. 2012, 21, 604-609; see p1-10) and Elliott et al. (Mol. Imaging Biol. 2014, 16, 488-494). The reference of O’Neill et al. is removed from the rejection as the instant claim 13 was cancelled in the amendment.
Claims 1,2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al.
(WO2011/123742A1) is maintained.
Response to Arguments
Applicant's arguments filed 7/19/21 have been fully considered but they are not persuasive. 
Modified Grounds of Rejection Necessitated by the Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,10-12 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heukers et al. (Nanomed: Nanotechol, Biol and Med 2014, 10, 1441-1451) in view of Kovar et al. (Analyt. Biochem. 2007, 367, 1-12), as evidenced by Houston et al. (J. Biomed. Optics 2005, 10, 054010-1 to 054010-11) and in further view of Lee et al. (Chem. Rev. 2010, 110, 3087-3111) as stated in the office action mailed 3/18/21 but modified to include the references of Mitsuanga et el. (Bioconj. Chem. 2012, 21, 604-609; see p1-10) and Elliott et al. (Mol. Imaging Biol. 2014, 16, 488-494). 
In regards to the newly added claims 14,16 and 18:
Mitsuanga et al. (Bioconj. Chem. 2012, 21, 604-609; see p1-10) discloses the use of panitumamab-IR700 (IRDye700DX) conjugate with NIR light irradiation to treat A431 tumors (epidermoid carcinoma) via photoimmunotherapy (PIT) (abstract; p2, first full paragraph; p4, Discussion). IR700 is not only phototoxic but also fluorescent and thus can be used as an imaging agent. 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to utilize PIT with IRDye700DX conjugates for the advantage of both imaging and cancer therapy. 
Elliott et al. (Mol. Imaging Biol. 2014, 16, 488-494) discloses fluorescence imaging with IRDye-700DX-carboxylate, IRDye-800CW-EGF and IRDye-800CW conjugated to anti-EGFR affibody targeted fluorescent agent (abstract; p490, right column, first full paragraph; Fig 4). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to label the IRDye700DX of Heukers et al. with the anti-EGFR affibody of Elliott et al. for the advantage of targeting specific tissues in a subject. 
It would have been predictable to one of ordinary skill in the art to attach the anti-EGFR affibody to the IRDye700DX of Heukers et al. as Heukers teaches that IRDye700DX was used as the N-hydroxysuccinimide (NHS) ester and IRDye-800CW comprises a NHS ester for labeling. 
In regards to newly added claim 17: 
Kovar et al. (Analyt. Biochem. 2007, 367, 1-12) discloses contrast agents for optical imaging wherein RGD peptide has been conjugated to a dye for targeting tumors to detect and image tumor xenografts and to monitor angiogenesis as well as that stated in the office action mailed 3/18/21.
 It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to substitute the NB of Heukers et al. for the cyclic peptide (c(KRGDf)) of Houston et al. as RGD peptide can be labeled with IRDye 800CW. The IRDye 800CW is conjugated to the ω-amino group of the Lys unit in DTPA-Lys-c(KRGDf) via the NHS ester derivative, Heukers et al. teaches of 
Therefore, it would have been predictable to couple different targeting moieties to an IRDye, such as IRDye700DX via an activated NHS ester to target the probe to a specific target site. 
In regards to the amended claim 1:
Heukers et al. (Nanomed: Nanotechol, Biol and Med 2014, 10, 1441-1451) discloses that EGFR-targeted NBs showed a faster accumulation at a tumor, a more homogeneous distribution within a tumor and a more rapid clearance of unbound molecules, compared to an anti-EGFR monoclonal antibody as well as that stated in the office action mailed 3/18/21.
Therefore, it would have been obvious and predictable to modify the targeting moiety of Heukers et al., with EGFR, RGD, anti-EGFR affibody, etc. of Kovar et al. and/or Elliott et al. to bind the probe to the cell surface of a cancer cell.
Applicant asserts that the nanobodies of Huekers et al. are approximately 15kDa in size and does not teach or suggest a therapeutically effective composition comprising IRDye700DX conjugated to a probe with a molecular weight of less than 10kDa.
The reference of Huekers et al. was used to teach of nanobody-photosensitizer conjugates for targeted photodynamic therapy. The photosensitizer is IRDye700DX. The NBs are 15 kDa used to target the conjugates to tumors. The IRDye700DX was used as the N-hydroxysuccinimide (NHS) ester for coupling to the NBs. 
The reference of Kovar et al. teaches of contrast agents for optical imaging wherein RGD peptide has been conjugated to a dye for targeting tumors to detect and image tumor xenografts and to monitor angiogenesis. The RGD peptide can be coupled via a free amine to the dyes with an N-hydroxysuccinimidyl (NHS) ester, which is activated for simple one-step coupling.

Applicant asserts that Kovar et al. generally is directed to use of conjugates containing near-infrared (NIR) fluorochromes such as IR800CW as optical imaging probes to visualize cancers in vivo. Kovar et al. does not teach or suggest a therapeutically effective composition comprising IRDye700DX conjugated to a probe with a molecular weight of less than 10 kDa. Kovar et al. describes that NIR dyes such as IR800CW conjugated to probes such as EGF are used as optical imaging probes, but does not teach or suggest therapeutic uses of such conjugates comprising EGF, or any conjugates comprising a probe with a molecular weight of less than 10 kDa conjugated to IRDye700Dx, or any therapeutically effective compositions, comprising such conjugates.
The reference of Kovar et al. was used to teach of contrast agents for optical imaging wherein RGD peptide has been conjugated to a dye for targeting tumors to detect and image tumor xenografts and to monitor angiogenesis. EGF has been labeled with Oregon green 514, Cy5.5 and IRDye 800CW.
The development of an optical targeting agent begins with covalent attachment of an NIR dye to the targeting compound. Many dyes are available with an N-hydroxysuccinimidyl (NHS) ester, which is activated for simple one-step coupling to free amines.
 It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to substitute the NB of Heukers et al. for the cyclic peptide (c(KRGDf)) of Houston et al. as RGD peptide can be labeled with IRDye 800CW. The IRDye 800CW is conjugated to the ω-amino group of the Lys unit in DTPA-Lys-c(KRGDf) via the NHS ester derivative, Heukers et al. teaches of coupling of IRDye700DX as the N-hydroxysuccinimide (NHS) ester derivative and Kovar et al. teaches that an N-hydroxysuccinimidyl (NHS) ester is activated for simple one-step coupling to free amines. 
Therefore, it would have been predictable to couple different targeting moieties to an IRDye, such as IRDye700DX via an activated NHS ester to target the probe to a specific target site. 
111Indium and IRDye800. Houston et al. is completely silent regarding IRDye700DX. The labeled cyclopentapeptide of Houston et al. is employed for imaging, and Houston et al. does not teach or suggest any therapeutically effective compositions, or any therapeutically effective composition comprising a probe with a molecular weight of less than 10 kDa conjugated to IRDye700DX.
The reference of Houston et al. was used to teach of cyclic peptide cyclopentapeptide cyclo(lys-Arg-Gly-Asp-phe) (c(KRGDf)) dual labeled radiotracer comprising 111In. 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to substitute the NB of Heukers et al. for the EGF of Kovar et al. as both teach of targeting the      epidermal growth factor receptor (EGFR) and imaging via a fluorescent dye. The IRDye 700DX has properties that may make it attractive for imaging and is 100 times more photostable than AlexaFluor 680 and Cy5.5. EGF has been labeled with Oregon green 514, Cy5.5 and IRDye 800CW. Therefore, it would have been predictable to substitute the Cy5.5 for a more photostable fluorescent dye to provide the advantage of a more efficient imaging probe.
Also, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to substitute the NB of Heukers et al. for the cyclic peptide (c(KRGDf)) of Houston et al. as RGD peptide can be labeled with IRDye 800CW. The IRDye 800CW is conjugated to the ω-amino group of the Lys unit in DTPA-Lys-c(KRGDf) via the NHS ester derivative, Heukers et al. teaches of coupling of IRDye700DX as the N-hydroxysuccinimide (NHS) ester derivative and Kovar et al. teaches that an N-hydroxysuccinimidyl (NHS) ester is activated for simple one-step coupling to free amines. 
Therefore, it would have been predictable to couple different targeting moieties to an IRDye, such as IRDye700DX via an activated NHS ester to target the probe to a specific target site. 

The reference of Lee et al. was used to teach that a number of fluorophores have been reported, and their reactive intermediates for peptide conjugation are commercially available. For instance, NIR fluorophore is provided in the forms of –NHS ester, -maleimide, and –hydrazide, with targeting functional groups being amine, thiol and carbonyl, respectively. 
Radiolabeled GLP-1 [111In-Ahx-[DTPA-Lys40]-Exendin-4 have been developed to image targeted tumors.
Lee teaches of
    PNG
    media_image1.png
    266
    487
    media_image1.png
    Greyscale
wherein the radionuclides can be substituted for NIR dyes, etc.
The reference of Houston et al. teaches that IRdye800 was conjugated to the ω-amino group of the Lys unit in DTPA-Lys-c(KRGDf).

Therefore, it would have been predictable to couple different targeting moieties to an IRDye, such as IRDye700DX via an activated NHS ester to a free amine of a known peptide, such as extendin-4 to target the probe to a specific target site.
Claims 1,2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO2011/123742A1) as stated in the office action mailed 3/18/21.
Applicant asserts that Wang et al. is directed to non-radioactive agents for neuroblastoma imaging. Wang et al. describes a norepinephine analogue with a near-infrared (NIR) dye for imaging neuroblastomas, which requires the use of particular imaging agents due to the particular location, size and characteristics of the disease. The norepinephine analogue in Wang et al. is used as an imaging agent, and not itself as a therapeutically effective composition. Thus, Wang et al. does not teach or suggest a therapeutically effective composition comprising IRDye700DX conjugated to a probe with a molecular weight of less than 10 kDa.
The reference of Wang et al. was used to teach of NIR optical imaging agents comprising a norepinephrine analogue coupled to a near-infrared dye (NIR) for optical tumor imaging 
    PNG
    media_image2.png
    165
    210
    media_image2.png
    Greyscale
 X is O, CH2, CH, NH, etc.; R1 has the general formula R3-R4-R5; R3 is chemically bonded to X to form an amide, thioester, ester, etc.; R4 is C1-C8 alkyl, etc.; R5 is chemically bonded to R2 to form an amide, ester, thioester, etc.; R2 is C1-C8 alkyl, etc. The dye comprises IRDye700DX, IRDye800CW, etc.
The agents have cell specific uptake and exceptional tumor retention with a high tumor-to-tissue ratio.

The norepinephrine analogue encompasses the small molecule probe of the instant claims that specifically binds to the cell surface of a cancer cell.
IRDye 700DX molecular weight = 1954.2 g/mol.

    PNG
    media_image3.png
    120
    101
    media_image3.png
    Greyscale
molecular weight = 163.22 g/mol

    PNG
    media_image4.png
    88
    119
    media_image4.png
    Greyscale
linker molecular weight = 170.22 g/mol
Molecular weight of the conjugate = 2.287 kDa.
Also, the intended use is not generally afforded any patentable weight and since the combination leads to the same compounds as claimed, they would be expected to be capable of performing the same intended use. “The recitation of a new intended use for an old product does not make a claim to that old product patentable.” In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).  
Conclusion
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from
the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached on M9-2, T9-3, W9-3, Th9-3, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 517-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/Examiner, Art Unit 1618 
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618